Title: To Alexander Hamilton from Francis Gibson, 10 February 1800
From: Gibson, Francis
To: Hamilton, Alexander


          
            Sir
            Carlisle 10th February 1800—
          
          I flattered myself in my last report that I shou’d have been at the Fort before this time and woud have been had not an unforeseen accident prevented me—I was assaulted in the Street by three villains whom I never had before seen the succeed in beating me in a very severe Manner having forced one of my eyes out of its place and had it not it been for the interposition of Some of the inhabitants that came to my assistance I shoud have been killed—they were armed with bludgeons and the offence was my being an officer—I shall most certainly leave this place in eight days for Fort Mifflin and will report myself to you from that Post—
          I have the honor to be with esteem your obedt Servt.
          
            Francis Gibson Lieut
            2d Regt Arty & Engs.
          
          Major Genl Hamilton
        